by a reasonable argument for a change in law, does not contain allegations
                or information presented as fact for which evidentiary support is not
                available or is not likely to be discovered after further investigation, does
                not contain a claim or defense for an improper purpose (such as harassing
                the opponent or increasing the costs of litigation), is not repetitive or
                violative of a court order, and complies with Rule 11 of NRCP; and (5)
                provides that if no action is taken on a proposed filing within 30 days, the
                petition for leave to file is deemed rejected without the need for judicial
                action unless the court orders otherwise.
                            A challenge to a vexatious-litigant determination and pre-
                filing injunction may be raised in an original petition for a writ of
                mandamus. See Jones v. Eighth Judicial Dist. Court, 130 Nev., Adv. Op.
                53, 330 P.3d 475, 478 (2014). In evaluating the district court's exercise of
                discretion, this court considers: (1) whether the petitioner received
                reasonable notice of and an opportunity to oppose the vexatious-litigant
                determination and pre-filing injunction; (2) whether the district court has
                created an adequate record for review of the vexatious finding and
                whether there were less onerous sanctions than a pre-filing injunction to
                curb repetitive and abusive activities; (3) whether the actions identified by
                the district court at step 2 show the petitioner to be vexatious, which
                requires a finding that the filings were without arguable factual or legal
                basis or filed with the intent to harass; and (4) whether the restrictive
                order is narrowly tailored to address the specific problem and sets forth an
                appropriate standard by which any future filings will be measured. Id. at
                479-80. Because the vexatious-litigant determination is discretionary, this
                court must determine whether the district court arbitrarily or capriciously
                exercised its discretion. Id. at 480.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A
                             We conclude that the district court's order does not support a
                 vexatious-litigant determination. The order finding Scott to be vexatious
                 failed to adequately identify the filings that were without arguable factual
                 or legal basis or which were filed with the intent to harass and abuse the
                 court process. It is insufficient to simply list every filing by a litigant in
                 making a vexatious-litigant determination. As noted in Jones, the purpose
                 of the vexatious finding and any subsequent restrictive order "must be to
                 curb vexatious litigation, not just litigiousness." Id. "The filings must be
                 more than just repetitive or abusive—they must also be without an
                 arguable legal or factual basis, or filed with the intent to harass." Id. The
                 order specifically identifies only one claim that was repeated, a challenge
                 to habitual criminal adjudication, but fails to identify the filings in which
                 this claim was raised and fails to make the appropriate finding that these
                 filings were without an arguable legal or factual basis or were filed with
                 the intent to harass.'
                             Giving further cause for concern, the order states that "[t]he
                 frivolous nature of Defendant's repeated filings are supported by their
                 continuous denial by [the district] court, and by the subsequent affirmance
                 of [the district] court's denial of Defendant's repeated filings by the
                 Nevada Supreme Court." Again there is no citation to any specific filings

                        'Because the order does not identify the particular filings, it is not
                 clear if Scott has raised this claim in recent court filings or if Scott ceased
                 raising this claim at some point in the past, which would call into question
                 the need for a restrictive order at this date. The order further states that
                 Scott's continued assertion "of his alleged 'illegal confinement' can only be
                 construed as bad faith litigation strategy designed to vex and harass the
                 State and this court." However, no specific examples were given in
                 support of this finding and thus it does not support a vexatious-litigant
                 determination.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                 in support of this finding. This finding is problematic in that it conflates a
                 frivolous claim with a determination that a claim lacked merit or was
                 procedurally barred.      Jones requires the court to find that the filings were
                 without an arguable legal or factual basis or were filed with the intent to
                 harass.   Id.    The fact that a petitioner was unsuccessful in litigating a
                 particular filing is not a sufficient basis for a vexatious-litigant
                 determination. Under these circumstances, we conclude that the
                 vexatious-litigant determination was not supported by an adequate record.
                                 We further conclude that the sanction imposed, the pre-filing
                 injunction, was not narrowly drawn in this case.             Jones specifically
                 requires that any restrictive order be "narrowly drawn to address the
                 specific problem encountered,' and Jones requires the court to consider
                 any sanctions available that are less onerous than a restrictive order.      Id.
                 (quoting Jordan v. State ex rel. Dep't of Motor Vehicles and Public Safety,
                 121 Nev. 44, 61-62, 110 P.3d 30, 43-44 (2005)). Jones notes that when the
                 specific problem is a litigant filing the same claim repeatedly, a restrictive
                 order may be entered that prevents the litigant from raising that claim
                 again. Id. As noted above, only one specific claim was identified as being
                 frivolous—repeated challenges to the habitual criminal adjudication. Yet
                 the injunction prohibits Scott from filing any documents challenging the
                 validity of his judgment of conviction without permission of the court.
                 This restrictive order fails to narrowly tailor the sanction. Further, Scott
                 is prohibited from filing any documents challenging his "custody status."
                 However, this language is unclear as to what types of challenges are
                 covered under its umbrella and would likewise fail the requirement that
                 the order be narrowly tailored.



SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    e
                             While the restrictive order did provide an adequate measure
                 for how future filings would be considered, the pre-filing injunction in this
                 case included troubling language that "[a]ny 'Petition for Leave of Court to
                 Permit Filing of Court Papers' will be deemed rejected, without the need
                 for judicial action, on the 30th day after the date of each filing, unless the
                 Court orders otherwise." This is problematic in that a litigant, or a
                 reviewing court, would have no means of ascertaining whether the district
                 court received the document, considered it, or exercised its discretion
                 regarding the filing of a proposed document. The court must provide some
                 manner of informing the litigant and creating a record that a document
                 was rejected for filing. This provision is not supportable from the record.
                             Finally, we deny the State's request to dismiss this petition
                 based upon the equitable doctrine of laches. Accordingly, we
                             ORDER the petition GRANTED AND DIRECT THE CLERK
                 OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                 district court to VACATE ITS VEXATIOUS-LITIGANT FINDING AND
                 PRE-FILING INJUNCTION. 2



                                                                      J.



                                                                ,O; C./WA tup           , J.
                 Gibbons                                    Pickering




                       2 Nothing in this order precludes the district court from conducting
                 further vexatious-litigant proceedings and imposing sanctions that meet
                 the stringent requirements of Jones.

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e
                cc: Hon. Susan Johnson, District Judge
                     Steven Larue Scott
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 6
(0) I917A